In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                               No. 13-022V
                                        (Filed September 30, 2014)
                                        NOT TO BE PUBLISHED

*************************
AUSTIN DIXON,               *
                            *                                    Special Master Corcoran
                Petitioner, *
                            *
          v.                *                                    Entitlement; Hepatitis A (“hep A”) Vaccine;
                            *                                    Meningococcal (“Menactra”) Vaccine;
SECRETARY OF HEALTH AND     *                                    Conceded
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*************************

Ronald Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for Petitioner.

Lindsay Corliss, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

                                  RULING FINDING ENTITLEMENT1

        On January 10, 2013, Tina Dixon and Jerry Dixon, as parents of their minor child A.D.,
filed a petition seeking compensation under the National Vaccine Injury Compensation
Program.2 Thereafter, A.D. reached the age of majority and became the formal Petitioner in this
case. Petitioner alleges that A.D. suffered from a Guillain-Barré syndrome (“GBS”) as a result of
receiving the hepatitis A (“hep A”) and meningococcal (“Menactra”) vaccinations on February
12, 2010.
1
  Because this ruling contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the ruling will be available to the public.
Id.

2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100
Stat. 3755 (codified as amended, 42 U.S.C.A. ' 300aa-10 – 34 (2006)) [hereinafter “Vaccine Act” or “the Act”].
Individual sections references hereafter will be to ' 300aa of the Act.
        For the first year of this action, Petitioner filed medical records and an expert report.
Then, in her Rule 4(c) Report, filed on June 24, 2014, Respondent indicated that the Petitioner’s
claim was compensable under the Act. Respondent specifically stated that the Division of
Vaccine Injury Compensation (DVIC), Department of Health and Human Services, had reviewed
the facts of this case and has concluded that “when faced with similar evidence in the past, some
special masters have found such evidence sufficient to satisfy petitioners’ burden of proving
causation.” Respondent therefore determined that “she will not further defend entitlement in this
case.” The parties both indicated their general desire to settle the action, and have noted that they
are largely in agreement on other damages components, although it may take some effort to
resolve the remaining issue(s).

        During a status conference on September 30, 2014, Respondent reiterated that it was her
intention to concede entitlement in this case, but indicated that some questions remained about
damages. Specifically, Respondent questions whether certain symptoms that Petitioner continues
to experience and require treatment for are a product of the vaccine related injury.

        In view of Respondent’s concession, and based on my own review of the record (See §
300aa-13(a)(1); 42 C.F.R. § 100.3 (a)(I)), I find that Petitioner is entitled to compensation for an
injury that was caused-in-fact by a covered vaccine. 42 C.F.R. §§ 100.3(a)(XIV), 100.3(b)(2).

       Next Steps:

        On or before October 31, 2014, the parties shall file a joint status report regarding
the status of their settlement negotiations, with respect to the open issue(s) identified during
today’s status conference.

       Any questions may be directed to my law clerk, Ashley Yull, at (202) 357-6391.

   IT IS SO ORDERED.

                                                              /s/ Brian H. Corcoran
                                                                Brian H. Corcoran
                                                                Special Master




                                                 2